 

Exhibit 10.3

PHASE FORWARD INCORPORATED
2004 STOCK OPTION AND INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT

Name of Grantee:  ____________________________

Number of Restricted Stock Units:  ____________

Grant Date:  __________________

Phase Forward Incorporated (the “Company”) has selected you to receive an award
of Restricted Stock Units identified above, subject to the terms set forth on
Appendix A hereto and the provisions of the Phase Forward Incorporated 2004
Stock Option and Incentive Plan (the “Plan”) and the attached Statement of Terms
and Conditions.

Please indicate your acceptance of this Agreement by signing below and returning
it promptly to the Company, to the attention of                       .

PHASE FORWARD INCORPORATED

 

 

 

By:

 

 

 

Title:

 

I hereby accept the award of Restricted Stock Units and agree to the terms and
conditions thereof as set forth in the Plan and the attached Statement of Terms
and Conditions.  [*I hereby further waive any rights that I may have under my
Executive Agreement with the Company dated                        with respect
to any accelerated vesting of any Restricted Stock Units granted herein in the
event of any Change in Control of the Company.] By accepting this award, I agree
to comply with all Company policies relating to transactions in (including
without limitation purchases, sales and transfers), and retention of, Company
securities with respect to any Company securities held or to be acquired by me.

Dated:

 

 

 

 

 

Grantee’s Signature

 

 

 

 

 

 

 

 

Grantee’s Name and Address

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

* For executives only.

 

 


--------------------------------------------------------------------------------


 

Appendix A

1.  Vesting Schedule

Percentage of Units Vested

 

Vesting Date

50%

 

Second Anniversary of Grant Date

 

 

 

75%

 

Third Anniversary of Grant Date

 

 

 

100%

 

Fourth Anniversary of Grant Date

 

2.  Acceleration Events

(a)                                  In the event of a Change in Control, the
Restricted Stock Units shall vest as follows:

·                  On the effective date of the Change in Control, the number of
units that vest shall be determined by multiplying the number of Restricted
Stock Units subject to the Award by the product of 2.083% and the number of full
months that have elapsed since the Grant Date, [*plus          ] reduced by the
units that have previously vested pursuant to the vesting schedule set forth
above.

·                  The remaining Restricted Stock Units shall vest on each
subsequent anniversary of the Grant Date through the fourth anniversary,
measured pro rata monthly from the effective date of Change in Control over the
number of months (rounded up) remaining between the date of Change in Control
and the fourth anniversary of the Grant Date.

[*Notwithstanding the foregoing, all remaining Restricted Stock Units shall vest
in the event that within the 12-month period following a Change in Control, the
Grantee is terminated by the Company for any reason other than Cause, death, or
Disability or the Grantee notifies the Company in writing of his resignation
within sixty (60) days after any event constituting Good Reason and describes
with reasonable specificity such event.]

*(b)                          In the event the Grantee dies while employed or
ceases to be employed by the Company on account of Disability, the Restricted
Stock Units shall vest as follows:

·                  On the date the Grantee ceases to be employed by the Company,
the number of units that vest shall be determined by multiplying the number of
Restricted Stock Units by the product of          % and the number of full
months that have elapsed since the Grant Date plus 12.

*(c)                           In the event the Grantee’s employment is
terminated by the Company for any reason other than Cause, death or Disability
or the Grantee terminates his/her employment for Good Reason, in either case
either before a Change in Control or after the 12-month period following a
Change in Control, the Restricted Stock Units shall vest as follows:

·                  On the date the Grantee ceases to be employed by the Company,
the number of units that vest shall be determined by multiplying the number of
Restricted Stock Units by the product of          % and the number of full
months that have elapsed since the Grant Date.

 

 

 

* If applicable

 

 

 

* If applicable

 

 


--------------------------------------------------------------------------------


 

STATEMENT OF TERMS AND CONDITIONS


PREAMBLE.  THIS STATEMENT CONTAINS THE TERMS AND CONDITIONS OF AN AWARD
(“AWARD”) OF RESTRICTED STOCK UNITS (“RESTRICTED STOCK UNITS”) MADE TO THE
GRANTEE IDENTIFIED IN THE RESTRICTED STOCK UNIT AWARD AGREEMENT ATTACHED HERETO
PURSUANT TO THE PLAN.  EACH RESTRICTED STOCK UNIT REPRESENTS THE RIGHT TO
RECEIVE ONE SHARE OF COMMON STOCK OF THE COMPANY (“STOCK”) ON THE VESTING DATE
OF THAT UNIT.


ACCEPTANCE OF AWARD.  THE GRANTEE SHALL HAVE NO RIGHTS WITH RESPECT TO THIS
AWARD UNLESS HE/SHE SHALL HAVE ACCEPTED THIS AWARD BY SIGNING AND DELIVERING TO
THE COMPANY A COPY OF THE RESTRICTED STOCK UNIT AWARD AGREEMENT WITHIN 30 DAYS
OF THE GRANT DATE INDICATED ON SUCH AGREEMENT.


RESTRICTIONS AND CONDITIONS.


THIS AWARD MAY NOT BE SOLD, ASSIGNED, TRANSFERRED, PLEDGED OR OTHERWISE
ENCUMBERED OR DISPOSED OF BY THE GRANTEE PRIOR TO VESTING.


IF THE GRANTEE’S EMPLOYMENT WITH THE COMPANY AND ITS SUBSIDIARIES IS VOLUNTARILY
OR INVOLUNTARILY TERMINATED FOR ANY REASON (INCLUDING DEATH) PRIOR TO VESTING OF
RESTRICTED STOCK UNITS GRANTED HEREIN, ALL RESTRICTED STOCK UNITS SHALL
IMMEDIATELY AND AUTOMATICALLY BE FORFEITED AND RETURNED TO THE COMPANY.


THE GRANTEE SHALL NOT HAVE ANY STOCKHOLDER RIGHTS, INCLUDING VOTING OR DIVIDEND
RIGHTS, WITH RESPECT TO THE SHARES OF STOCK SUBJECT TO THE AWARD UNTIL THE
GRANTEE BECOMES A RECORD HOLDER OF THOSE SHARES OF STOCK FOLLOWING THEIR ACTUAL
ISSUANCE PURSUANT TO SECTION 6 OF THIS AGREEMENT.


VESTING OF RESTRICTED STOCK UNITS.


THE TERM “VEST” AS USED IN THIS STATEMENT MEANS THE LAPSING OF THE RESTRICTIONS
THAT ARE DESCRIBED IN THIS STATEMENT WITH RESPECT TO THE RESTRICTED STOCK
UNITS.  THE RESTRICTED STOCK UNITS SHALL VEST IN ACCORDANCE WITH THE SCHEDULE
SET FORTH IN SECTION 1 OF APPENDIX A TO THE RESTRICTED STOCK UNIT AWARD
AGREEMENT SO LONG AS THE GRANTEE REMAINS AN EMPLOYEE OF THE COMPANY OR A
SUBSIDIARY ON EACH VESTING DATE.


NOTWITHSTANDING THE FOREGOING, THE GRANTEE SHALL BECOME VESTED IN THE RESTRICTED
STOCK UNITS PRIOR TO THE VESTING DATES SET FORTH IN SECTION 1 OF APPENDIX A TO
THE RESTRICTED STOCK UNIT AWARD AGREEMENT IN CERTAIN CIRCUMSTANCES AS DESCRIBED
IN SECTION 2 OF APPENDIX A.


DIVIDEND EQUIVALENTS.


(A) IF ON ANY DATE THE COMPANY SHALL PAY ANY DIVIDEND ON SHARES OF STOCK OF THE
COMPANY, THE NUMBER OF RESTRICTED STOCK UNITS CREDITED TO THE GRANTEE SHALL, AS
OF SUCH DATE, BE INCREASED BY AN AMOUNT DETERMINED BY THE FOLLOWING FORMULA:

W = (X multiplied by Y) divided by Z, where:

W = the number of additional Restricted Stock Units to be credited to the
Grantee on such dividend payment date;

X = the aggregate number of Restricted Stock Units credited to the Grantee as of
the record date of the dividend;

Y = the cash dividend per share amount; and

Z = the Fair Market Value per share of Stock (as determined under the Plan) on
the dividend payment date.


--------------------------------------------------------------------------------


 


(B)     IN THE CASE OF A DIVIDEND PAID ON STOCK IN THE FORM OF STOCK, INCLUDING
WITHOUT LIMITATION A DISTRIBUTION OF STOCK BY REASON OF A STOCK DIVIDEND, STOCK
SPLIT OR OTHERWISE, THE NUMBER OF RESTRICTED STOCK UNITS CREDITED TO THE GRANTEE
SHALL BE INCREASED BY A NUMBER EQUAL TO THE PRODUCT OF (I) THE AGGREGATE NUMBER
OF RESTRICTED STOCK UNITS THAT HAVE BEEN AWARDED TO THE GRANTEE THROUGH THE
RELATED DIVIDEND RECORD DATE, AND (II) THE NUMBER OF SHARES OF STOCK (INCLUDING
ANY FRACTION THEREOF) PAYABLE AS DIVIDEND ON ONE SHARE OF STOCK.  ANY ADDITIONAL
RESTRICTED STOCK UNITS SHALL BE SUBJECT TO THE VESTING AND RESTRICTIONS OF THIS
AGREEMENT IN THE SAME MANNER AND FOR SO LONG AS THE RESTRICTED STOCK UNITS
GRANTED PURSUANT TO THIS AGREEMENT TO WHICH THEY RELATE REMAIN SUBJECT TO SUCH
VESTING AND RESTRICTIONS, AND SHALL BE PROMPTLY FORFEITED TO THE COMPANY IF AND
WHEN SUCH RESTRICTED STOCK UNITS ARE SO FORFEITED.


RECEIPT OF SHARES OF STOCK.


(A) THE RESTRICTED STOCK UNITS IN WHICH THE GRANTEE VESTS IN ACCORDANCE WITH THE
VESTING SCHEDULE SET FORTH IN APPENDIX A WILL BE ISSUABLE IN THE FORM OF SHARES
OF STOCK IMMEDIATELY UPON VESTING, SUBJECT TO THE COLLECTION OF THE MINIMUM
WITHHOLDING TAXES IN ACCORDANCE WITH THE MANDATORY SHARE WITHHOLDING PROVISION
OF SECTION 9 OF THIS AGREEMENT.


(B)     ONCE A STOCK CERTIFICATE (OR ELECTRONIC TRANSFER) HAS BEEN DELIVERED TO
THE GRANTEE IN RESPECT OF THE RESTRICTED STOCK UNITS, THE GRANTEE WILL BE FREE
TO SELL THE SHARES OF STOCK EVIDENCED BY SUCH CERTIFICATE (OR ELECTRONIC
TRANSFER), SUBJECT TO APPLICABLE REQUIREMENTS OF FEDERAL AND STATE SECURITIES
LAW AND THE COMPANY’S INSIDER TRADING POLICY.


DEFINITIONS.*  AS USED IN THIS AGREEMENT, THE FOLLOWING TERMS SHALL HAVE THE
MEANINGS SET FORTH HEREIN:


“BOARD” SHALL MEAN BOARD OF DIRECTORS OF THE COMPANY.


“CAUSE” SHALL MEAN ANY ONE OR MORE OF THE FOLLOWING:  (I) GRANTEE’S WILLFUL
FAILURE OR REFUSAL (EXCEPT DUE TO DISABILITY OR A CONDITION REASONABLY LIKELY TO
BE DEEMED A DISABILITY WITH THE PASSAGE OF TIME) TO PERFORM SUBSTANTIALLY
HIS/HER DUTIES ON BEHALF OF THE COMPANY FOR A PERIOD OF THIRTY (30) DAYS AFTER
RECEIVING WRITTEN NOTICE IDENTIFYING IN REASONABLE DETAIL THE NATURE OF SUCH
FAILURE OR REFUSAL; (II) GRANTEE’S CONVICTION OF, ENTRY OF A PLEA OF GUILTY OR
NOLO CONTENDERE TO, OR ADMISSION OF GUILT IN CONNECTION WITH A FELONY; (III)
DISLOYALTY, WILLFUL MISCONDUCT OR BREACH OF FIDUCIARY DUTY BY GRANTEE WHICH
CAUSES MATERIAL HARM TO THE COMPANY; OR (IV) GRANTEE’S WILLFUL VIOLATION OF ANY
CONFIDENTIALITY, DEVELOPMENTS OR NON-COMPETITION AGREEMENT WHICH CAUSES MATERIAL
HARM TO THE COMPANY.  NOTWITHSTANDING THE FOREGOING, GRANTEE SHALL NOT BE DEEMED
TO HAVE BEEN TERMINATED FOR CAUSE UNLESS AND UNTIL THERE SHALL HAVE BEEN
DELIVERED TO HIM A COPY OF A RESOLUTION DULY ADOPTED BY THE BOARD (EXCLUDING
GRANTEE IF HE/SHE IS A DIRECTOR) AT A MEETING OF THE BOARD CALLED AND HELD FOR
(BUT NOT NECESSARILY EXCLUSIVELY FOR) THAT PURPOSE (AFTER REASONABLE NOTICE TO
GRANTEE AND AN OPPORTUNITY FOR GRANTEE, TOGETHER WITH COUNSEL OF HIS/HER CHOICE,
TO BE HEARD BY THE BOARD) FINDING THAT GRANTEE HAS, IN THE GOOD FAITH OPINION OF
THE BOARD, ENGAGED IN CONDUCT CONSTITUTING CAUSE AND SPECIFYING THE PARTICULARS
THEREOF IN REASONABLE DETAIL.


“CHANGE IN CONTROL” SHALL MEAN THE OCCURRENCE OF ANY OF THE FOLLOWING EVENTS:


THE COMPANY IS MERGED OR CONSOLIDATED OR REORGANIZED INTO OR WITH ANOTHER
CORPORATION OR OTHER LEGAL PERSON, AND AS A RESULT OF SUCH MERGER, CONSOLIDATION
OR REORGANIZATION LESS THAN FIFTY PERCENT (50%) OF THE COMBINED VOTING POWER OF
THE THEN-OUTSTANDING SECURITIES OF SUCH SURVIVING, RESULTING OR REORGANIZED
CORPORATION OR PERSON IMMEDIATELY AFTER SUCH TRANSACTION IS HELD IN THE
AGGREGATE BY THE HOLDERS OF THE THEN-OUTSTANDING SECURITIES ENTITLED TO VOTE
GENERALLY IN THE ELECTION OF DIRECTORS OF THE COMPANY (“VOTING STOCK”)
IMMEDIATELY PRIOR TO SUCH TRANSACTION;


THE COMPANY SELLS OR OTHERWISE TRANSFERS ALL OR SUBSTANTIALLY ALL OF ITS ASSETS
TO ANY OTHER CORPORATION OR OTHER LEGAL PERSON, AND AS A RESULT OF SUCH SALE OR
TRANSFER LESS THAN FIFTY PERCENT (50%) OF THE COMBINED VOTING POWER OF THE
THEN-OUTSTANDING SECURITIES OF SUCH CORPORATION OR PERSON IMMEDIATELY AFTER SUCH
SALE OR TRANSFER IS HELD IN THE AGGREGATE BY THE HOLDERS OF VOTING STOCK OF THE
COMPANY IMMEDIATELY PRIOR TO SUCH SALE OR TRANSFER;

 

 

 

 

* Delete any definitions that do not apply.

 

 

 


--------------------------------------------------------------------------------


 


ANY CORPORATION OR OTHER LEGAL PERSON, PURSUANT TO A TENDER OFFER, EXCHANGE
OFFER, PURCHASE OF STOCK (WHETHER IN A MARKET TRANSACTION OR OTHERWISE) OR OTHER
TRANSACTION OR EVENT ACQUIRES SECURITIES REPRESENTING 30% OR MORE OF THE VOTING
STOCK OF THE COMPANY, OR THERE IS A REPORT FILED ON SCHEDULE 13D OR SCHEDULE
14D-1 (OR ANY SUCCESSOR SCHEDULE, FORM OR REPORT), EACH AS PROMULGATED PURSUANT
TO THE U.S. SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (THE “EXCHANGE ACT”),
DISCLOSING THAT ANY “PERSON” (AS SUCH TERM IS USED IN SECTION 13(D)(3) OR
SECTION 14(D)(2) OF THE EXCHANGE ACT) HAS BECOME THE “BENEFICIAL OWNER” (AS SUCH
TERM IS USED IN RULE 13D-3 UNDER THE EXCHANGE ACT) OF SECURITIES REPRESENTING
30% OR MORE OF THE VOTING STOCK OF THE COMPANY;


THE COMPANY FILES A REPORT OR PROXY STATEMENT WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO THE EXCHANGE ACT DISCLOSING UNDER OR IN RESPONSE TO FORM
8-K OR SCHEDULE 14A (OR ANY SUCCESSOR SCHEDULE, FORM OR REPORT OR ITEM THEREIN)
THAT A CHANGE IN CONTROL OF THE COMPANY HAS OCCURRED; OR


IF DURING ANY PERIOD OF TWO CONSECUTIVE YEARS, INDIVIDUALS WHO AT THE BEGINNING
OF ANY SUCH PERIOD CONSTITUTE THE BOARD CEASE FOR ANY REASON TO CONSTITUTE AT
LEAST A MAJORITY THEREOF, UNLESS THE ELECTION, OR THE NOMINATION FOR ELECTION BY
THE COMPANY’S STOCKHOLDERS, OF EACH DIRECTOR OF THE COMPANY FIRST ELECTED DURING
SUCH PERIOD WAS APPROVED BY A VOTE OF AT LEAST A MAJORITY OF THE DIRECTORS THEN
STILL IN OFFICE WHO WERE DIRECTORS OF THE COMPANY AT THE BEGINNING OF ANY SUCH
PERIOD;

provided, however, that a “Change in Control” shall not be deemed to have
occurred for purposes of this Agreement solely because (1) the Company, (2) an
entity in which the Company directly or indirectly beneficially owns 50% or more
of the Voting Stock, or (3) any Company-sponsored employee stock ownership plan
or any other employee benefit plan of the Company, either files or becomes
obligated to file a report or a proxy statement under or in response to Schedule
13D, Schedule 14D-1, Form 8-K or Schedule 14A (or any successor schedule, form
or report) under the Exchange Act, disclosing beneficial ownership by it of
shares of Voting Stock or because the Company reports that a change in control
of the Company has occurred by reason of such beneficial ownership.

Notwithstanding the foregoing, a Change in Control shall not be deemed to have
occurred if (A) the Company is the surviving company in a transaction described
in subparagraph 6(c)(i), (B) a majority of the Board of Directors of the
surviving company is comprised of the members of the Board of the Company
immediately prior to such transaction and remains so for at least twelve (12)
months thereafter, and (C) the President and Chief Executive Officer of the
surviving company immediately after the effective date of the transaction is the
President and Chief Executive Officer of the Company immediately prior to such
transaction and remains so for at least twelve (12) months thereafter or until
his/her voluntary resignation, if earlier.


“DISABILITY” SHALL MEAN ANY PHYSICAL OR MEANT DISABILITY THAT RENDERS GRANTEE
UNABLE TO PERFORM HIS/HER ESSENTIAL JOB RESPONSIBILITIES FOR A CUMULATIVE PERIOD
OF 180 DAYS IN ANY TWELVE-MONTH PERIOD, WHERE SUCH DISABILITY CANNOT BE
REASONABLY ACCOMMODATED ABSENT UNDUE HARDSHIP.


“GOOD REASON” AFTER A CHANGE IN CONTROL SHALL MEAN THE OCCURRENCE OF ANY OF THE
FOLLOWING EVENTS, WITHOUT GRANTEE’S PRIOR WRITTEN CONSENT:


THE SUBSTANTIAL REDUCTION OF (1) GRANTEE’S AGGREGATE BASE SALARY, (2) GRANTEE’S
INCENTIVE PAY ELIGIBILITY, OR (3) THE BENEFITS FOR WHICH GRANTEE WAS ELIGIBLE,
IN EACH CASE, IN EFFECT IMMEDIATELY PRIOR TO A CHANGE IN CONTROL; UNLESS,
HOWEVER, IN THE CASE OF SUBCLAUSE (3) ONLY, SUCH REDUCTION IS DUE TO AN
ACROSS-THE-BOARD REDUCTION APPLICABLE TO ALL SENIOR EXECUTIVES OF THE COMPANY
AND ANY SUCCESSOR, AND THE BENEFITS AVAILABLE TO GRANTEE AFTER SUCH
ACROSS-THE-BOARD REDUCTION ARE NO LESS FAVORABLE THAN THOSE AVAILABLE TO
SIMILARLY-SITUATED EXECUTIVES OF THE COMPANY AND SUCH SUCCESSOR;


THE PERMANENT RELOCATION OF GRANTEE’S PRIMARY WORKPLACE TO A LOCATION MORE THAN
THIRTY (30) MILES AWAY FROM GRANTEE’S WORKPLACE IN EFFECT IMMEDIATELY PRIOR TO A
CHANGE IN CONTROL; OR


FAILURE OF ANY SUCCESSOR TO, OR ASSIGNEE OF, THE COMPANY TO ASSUME THE DUTIES
AND OBLIGATIONS OF THE COMPANY UNDER THIS AGREEMENT PURSUANT TO PARAGRAPH 13
HEREOF.


“GOOD REASON” PRIOR TO A CHANGE IN CONTROL SHALL MEAN THE OCCURRENCE OF ANY OF
THE FOLLOWING EVENTS, WITHOUT THE GRANTEE’S PRIOR WRITTEN CONSENT:


--------------------------------------------------------------------------------


 


THE SUBSTANTIAL REDUCTION OF (1) GRANTEE’S AGGREGATE BASE SALARY, (2) GRANTEE’S
INCENTIVE PAY ELIGIBILITY, OR (3) THE BENEFITS FOR WHICH GRANTEE WAS ELIGIBLE,
IN EACH CASE, IN EFFECT AS OF THE GRANT DATE AND AS MAY BE INCREASED FROM TIME
TO TIME, UNLESS, HOWEVER, IN THE CASE OF SUBCLAUSE (3) ONLY, SUCH REDUCTION IS
DUE TO AN ACROSS-THE-BOARD REDUCTION APPLICABLE TO ALL SENIOR EXECUTIVES OF THE
COMPANY, AND THE BENEFITS AVAILABLE TO GRANTEE AFTER SUCH ACROSS-THE-BOARD
REDUCTION ARE NO LESS FAVORABLE THAN THOSE AVAILABLE TO SIMILARLY-SITUATED
EXECUTIVES OF THE COMPANY; OR


THE PERMANENT RELOCATION OF GRANTEE’S PRIMARY WORKPLACE TO A LOCATION MORE THAN
THIRTY (30) MILES FROM GRANTEE’S WORKPLACE IN EFFECT ON THE GRANT DATE.


“INCENTIVE PAY ELIGIBILITY” SHALL MEAN THE AGGREGATE AMOUNT OF ANY CASH
COMPENSATION DERIVED FROM ANY BONUS, INCENTIVE, PERFORMANCE, PROFIT-SHARING OR
SIMILAR AGREEMENT, POLICY, PLAN OR ARRANGEMENT OF THE COMPANY THAT GRANTEE IS
ELIGIBLE TO RECEIVE BASED UPON THE ATTAINMENT OF 100% TARGET OR QUOTA WITH
RESPECT TO ANY ONE YEAR; PROVIDED, HOWEVER THAT INCENTIVE PAY ELIGIBILITY SHALL
EXCLUDE ANY COMMISSION OR BONUS CALCULATED ON THE BASIS OF SALES OR BOOKINGS
THAT EXECUTIVE IS ELIGIBLE TO RECEIVED UNDER THE COMPANY’S 2004 GLOBAL SALES
INCENTIVE COMPENSATION PLAN OR ANY SUCCESSOR PLAN THERETO (“SALES PLAN”), BUT
WILL INCLUDE ANY BONUS CALCULATED ON THE BASIS OF (I) CORPORATE OBJECTIVES
APPLICABLE TO ALL EXECUTIVES OF THE COMPANY (IF SPECIFIED IN THE SALES PLAN) AND
(II) ANY QUARTERLY BONUS CALCULATED ON THE BASIS OF QUARTERLY QUOTA ACHIEVEMENT
SPECIFIED IN THE SALES PLAN, ASSUMING ACHIEVEMENT OF THE GREATER OF (X) 100% OF
THE QUARTERLY QUOTA OR (Y) THE ACTUAL PERCENTAGE OF THE QUARTERLY QUOTA ACHIEVED
PRIOR TO THE TERMINATION DATE.


“SUCCESSOR” SHALL MEAN ANY SUCCESSOR TO THE COMPANY (WHETHER DIRECT OR INDIRECT,
BY CHANGE IN CONTROL, OPERATION OF LAW OR OTHERWISE), INCLUDING BUT NOT LIMITED
TO ANY SUCCESSOR (WHETHER DIRECT OR INDIRECT, BY CHANGE IN CONTROL, OPERATION OF
LAW OR OTHERWISE) TO, OR ULTIMATE PARENT ENTITY OF ANY SUCCESSOR TO, THE
COMPANY.


INCORPORATION OF PLAN.  NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THIS
AWARD SHALL BE SUBJECT TO AND GOVERNED BY ALL THE TERMS AND CONDITIONS OF THE
PLAN.  CAPITALIZED TERMS IN THIS AWARD SHALL HAVE THE MEANING SPECIFIED IN THE
PLAN, UNLESS A DIFFERENT MEANING IS SPECIFIED HEREIN.


NON-TRANSFERABILITY.  THIS AWARD IS PERSONAL TO THE GRANTEE, IS NON-ASSIGNABLE
AND IS NOT TRANSFERABLE IN ANY MANNER, BY OPERATION OF LAW OR OTHERWISE, OTHER
THAN BY WILL OR THE LAWS OF DESCENT AND DISTRIBUTION.


TAX WITHHOLDING.  THE COMPANY INTENDS TO MEET ITS MINIMUM TAX WITHHOLDING
OBLIGATION BY WITHHOLDING FROM SHARES OF STOCK TO BE ISSUED TO THE GRANTEE.


NO OBLIGATION TO CONTINUE EMPLOYMENT.  NEITHER THE COMPANY NOR ANY SUBSIDIARY IS
OBLIGATED BY OR AS A RESULT OF THE PLAN OR THIS AWARD TO CONTINUE THE GRANTEE IN
EMPLOYMENT AND NEITHER THE PLAN NOR THIS AWARD SHALL INTERFERE IN ANY WAY WITH
THE RIGHT OF THE COMPANY OR ANY SUBSIDIARY TO TERMINATE THE EMPLOYMENT OF THE
GRANTEE AT ANY TIME.


NOTICES.  NOTICES HEREUNDER SHALL BE MAILED OR DELIVERED TO THE COMPANY AT ITS
PRINCIPAL PLACE OF BUSINESS AND SHALL BE MAILED OR DELIVERED TO THE GRANTEE AT
THE ADDRESS ON FILE WITH THE COMPANY OR, IN EITHER CASE, AT SUCH OTHER ADDRESS
AS ONE PARTY MAY SUBSEQUENTLY FURNISH TO THE OTHER PARTY IN WRITING.


SUCCESSORS AND ASSIGNS.  THE COMPANY WILL REQUIRE ITS RESPECTIVE ASSIGN AND
SUCCESSORS TO EXPRESSLY ASSUME THIS AWARD AND TO AGREE TO PERFORM HEREUNDER IN
THE SAME MANNER AND THE SAME EXTENT THAT THE COMPANY WOULD BE REQUIRED TO
PERFORM IF NO SUCH SUCCESSION OR ASSIGNMENT HAD TAKEN PLACE.  REGARDLESS OF
WHETHER SUCH AN AGREEMENT IS EXECUTED, THIS AWARD SHALL INURE TO THE BENEFIT OF,
AND BE BINDING UPON, THE COMPANY’S SUCCESSOR AND ASSIGNS AND GRANTEE’S HEIRS,
ESTATES, LEGATEES, EXECUTORS, ADMINISTRATORS, AND LEGAL REPRESENTATIVES.


--------------------------------------------------------------------------------